DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting mechanism” in claims 1 and, due to their dependency on claim 1, claims 5-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “top” in claim 2 is a relative term which renders the claim indefinite. The term “top” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 2,011,421 (Searles hereinafter).
With regard to claim 1, Searles discloses a fan comprising: 
a housing having an air inlet (10, left side, Fig. 2) and an air outlet (10, right side, Fig. 2); 
an impeller (22) disposed in the housing; 
a motor (page 4, col. 1, line 22) connected to the impeller (22) for driving the same; and, 
a connecting mechanism (11) disposed on the housing in proximity to the outlet (10, right side, Fig. 2), the connecting mechanism (11) for being mated with a respective connecting structure (2).
With regard to claim 3, Searles discloses the fan according to claim 1 wherein the connecting mechanism (11) comprises at least a clamping device for interacting with the connecting structure (2) and for securing the fan to the connecting structure (2) (page 3, col. 2, lines 20-39).
With regard to claim 4, Searles discloses the fan according to claim 1 wherein the connecting mechanism (11) comprises a seal surrounding the outlet (10, right side, Fig. 2).
With regard to claim 6, Searles discloses the fan according to claim 1 wherein an inside surface of the housing forms a channel between the air inlet (10, left side, Fig. 2) and the air outlet (10, right side, Fig. 2) such that the channel is tapered towards the outlet (10, right side, Fig. 2) (page 4, col. 1, lines 5-21).
With regard to claim 7, insofar as claim 7 is definite, Searles discloses the fan according to claim 1 wherein the housing comprises a single wall (19, 20) surrounding the channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searles in view of USPA 2020/0018334 (Le Mon et al. hereinafter).
With regard to claim 2, insofar as claim 2 is definite, Searles discloses all of the limitations except for wherein the connecting mechanism comprises at least a hook disposed in proximity to a top of the housing, the at least a hook for interacting with the connecting structure and for holding the fan in place with respect to the connecting structure.
Le Mon et al. teaches a connecting mechanism for connecting the ends of two cylindrical objects with regard to fluid handling systems (paragraph [0002]) wherein the connecting mechanism (10) comprises at least a hook (14, 18-20) for interacting with the structure (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Searles by providing that the connecting mechanism comprises at least a hook disposed in proximity to a top of the housing, the at least a hook for interacting with the connecting structure and for holding the fan in place with respect to the connecting structure as taught in Le Mon et al. for the purposes of inhibiting the release of fluid as well as providing a connecting mechanism that does not require the use of a separate tool as the connecting mechanism of Searles requires a welding tool (paragraph [0002] of Le Mon et al.).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searles in view of CN 202228399 (Liang hereinafter).
With regard to claim 5, Searles discloses all of the limitations except for comprising a lift lug disposed on a top of the housing, the lift lug being placed such the fan is oriented substantially horizontally during lifting.
Liang teaches a fan (5) and motor (2) inside a housing (1) with a lifting lug (6) on top of the housing (1).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Searles by forming the bore of the second-stage impeller so that it has two inner surfaces, the first engaging the outer surface of the pilot member and the second engaging the outer surface of the rotor as taught in Liang for the purposes of providing a convenient way to place the fan for transportation or installation (page 1, the last two lines prior to “BRIEF DESCRIPTION OF THE DRAWINGS” in the provided English translation of Liang).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searles.
With regard to claim 8, Searles discloses all of the limitations except for wherein the channel has an octagonal cross-section.
Since Applicant has not disclosed that the channel having an octagonal cross-section solves any stated problem or is for any particular purpose above the fact that  this discloses an alternative shape and it appears that the apparatus of Searles would perform equally well with a shape as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Searles by utilizing the specific shape as claimed for the purpose of providing an alternative to the shape disclosed by Searles.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2,782,991 and USPAP 2002/0006774 each disclose a booster fan.  USPAP 2022/0010806 discloses a fan with a seal assembly
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745